PER CURIAM.
This case came on to be heard upon the oral argument of counsel and the briefs and original papers; and it appearing to the court that the District Court has jurisdiction under Section 77B, sub. i, Bankr.Act, 11 U.S.C..A. § 207, sub. i to provide for the payment of reasonable allowances and to modify an amount decreed to be paid by a state court as an allowance in case the District Court finds that the amount decreed is not reasonable (Union Guardian Trust Co. v. Colwood Co., 6 Cir., 111 F.2d 671; Butzel v. Webster Apartments Co., 6 Cir., 112 F.2d 362), and that the claimant has the burden of proving the worth of such services (Woods, Court Trustee, v. City National Bank & Trust Co., 312 U.S. 262, 61 S.Ct. 493, 85 L.Ed. 820);
And it appearing to the court that the appellant should be permitted a further opportunity to establish before the District Court the worth of its services in the state court foreclosure proceedings ;
And it appearing that the appellee agrees to such a remand:
It is hereby ordered, adjudged and decreed that the case be, and it hereby is remanded to the District Court for a determination of the amount to be allowed to the appellant for its reasonable administrative allowance in the state court foreclosure proceeding.
It is further ordered that the appellant pay the costs of this appeal in this court.